                Case 20-10343-LSS                Doc 1276         Filed 09/08/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 1137

        CERTIFICATE OF NO OBJECTION REGARDING FIFTH MONTHLY
     APPLICATION OF OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
       OF EXPENSES FOR THE PERIOD FROM JULY 1, 2020 TO JULY 31, 2020

                  The undersigned hereby certifies that, as of the date hereof, Ogletree, Deakins, Nash,

Smoak & Stewart, P.C. (“Ogletree”) has received no answer, objection or other responsive pleading

to the Fifth Monthly Application of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. for

Allowance of Compensation and Reimbursement of Expenses for the Period from July 1, 2020

to July 31, 2020 (the “Application”) (D.I. 1137), filed on August 21, 2020.

                  The undersigned further certifies that Morris, Nichols, Arsht & Tunnell LLP has

caused the review of the Court’s docket in these cases and that no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the Notice, objections to the

Application were to be filed and served no later than September 4, 2020 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1276     Filed 09/08/20     Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $136,930.85                $81.19                $109,544.68             $109,625.87

              WHEREFORE, Ogletree respectfully requests that the Application be approved.


Dated: September 8, 2020                    Ogletree, Deakins, Nash, Smoak &
       Austin, Texas                        Stewart, P.C.


                                            /s/ Bruce A. Griggs
                                            Bruce A. Griggs
                                            Shareholder
                                            301 Congress Avenue, Suite 1150
                                            Austin, Texas 78701
                                            Phone: (512) 344-4700
                                            Email: bruce.griggs@ogletreedeakins.com

                                            SPECIAL LITIGATION COUNSEL TO
                                            THE DEBTORS AND DEBTORS IN
                                            POSSESSION
